DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RICARDO VINCENT,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2896

                          [November 27, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 502009CF013256AXXXMB.

   Ricardo Vincent, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.